[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-11284                ELEVENTH CIRCUIT
                                                         SEPTEMBER 28, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                D. C. Docket No. 02-00045-CR-4-SPM-WCS

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

THYRON CORNELL RICHARDSON,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (September 28, 2009)

Before DUBINA, Chief Judge, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
      Appellant Thyron Cornell Richardson appeals his 168-month sentence for

conspiracy to possess with intent to distribute more than 5 kilograms of powder

cocaine and more than 50 grams of crack cocaine, in violation of 21 U.S.C. §§ 846

and 841(a)(1), (b)(1)(A)(ii) and (b)(1)(A)(iii). On appeal, Richardson argues that

his sentence was procedurally unreasonable because the district court failed to

justify the sentence based on the 18 U.S.C. § 3553(a) factors, and substantively

unreasonable because the sentence was greater than necessary to serve the goals of

sentencing when compared to his codefendants’ sentences.

                                         I.

      “We review the sentence imposed by the district court for reasonableness.”

United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005). Reasonableness

review requires the application of an abuse-of-discretion standard. Gall v. United

States, 552 U.S. 38, __, 128 S. Ct. 586, 594, 169 L. Ed. 2d 445 (2007). We

      must first ensure that the district court committed no significant
      procedural error, such as failing to calculate (or improperly
      calculating) the Guidelines range, treating the Guidelines as
      mandatory, failing to consider the § 3553(a) factors, selecting a
      sentence based on clearly erroneous facts, or failing to adequately
      explain the chosen sentence-including an explanation for any
      deviation from the Guidelines range.




                                          2
Id. at __, 128 S. Ct. at 597. If the district court’s decision is procedurally

reasonable, our analysis then turns to the substantive reasonableness of the

sentence. Id.

      “In reviewing the ultimate sentence imposed by the district court for

reasonableness, we consider the final sentence, in its entirety, in light of the

§ 3553(a) factors.” United States v. Thomas, 446 F.3d 1348, 1351 (11th Cir.

2006). “[W]e may find that a district court has abused its considerable discretion if

it has weighed the factors in a manner that demonstrably yields an unreasonable

sentence.” United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). While we

have rejected the notion that a within-guideline-range sentence is per se

reasonable, we have stated that, “when the district court imposes a sentence within

the advisory Guidelines range, we ordinarily will expect that choice to be a

reasonable one.” Talley, 431 F.3d at 788. Moreover, we have noted that

comparing the sentence imposed against the statutory maximum sentence is one

indication of reasonableness. See United States v. Valnor, 451 F.3d 744, 751-52

(11th Cir. 2006).

      Pursuant to § 3553(a), the sentencing court shall impose a sentence

“sufficient, but not greater than necessary, to comply with the purposes set forth in

paragraph (2) of this subsection,” namely to reflect the seriousness of the offense,



                                            3
promote respect for the law, provide just punishment for the offense, deter criminal

conduct, protect the public from future crimes of the defendant, and provide the

defendant with needed educational or vocational training or medical care. See

18 U.S.C. § 3553(a)(2). The sentencing court must also consider the following

factors in determining a particular sentence: the nature and circumstances of the

offense and the history and characteristics of the defendant, the kinds of sentences

available, the sentencing guidelines range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwanted sentencing disparities, and

the need to provide restitution to victims. See 18 U.S.C. § 3553(a)(1), (3)-(7).

      The district court does not need “to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)

factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). Rather, a

district court’s rationale is legally sufficient where the record makes clear that it

has considered the evidence and the arguments. Rita v. United States, 551 U.S.

338, 358-59, 127 S. Ct. 2456, 2469, 168 L. Ed. 2d 203 (2007).

      Because the record demonstrates that the district court satisfied its obligation

to explain the sentence when it stated that it had considered the § 3553(a) factors

and Richardson’s arguments, we conclude that Richardson’s challenge to the

procedural reasonableness of his sentence is unavailing. We also conclude that



                                            4
Richardson’s challenge to the substantive reasonableness of his sentence is also

unavailing because the record shows the district court imposed a within-guideline-

range sentence in consideration of the § 3553(a) factors. Accordingly, we affirm

Richardson’s sentence.

      AFFIRMED.




                                         5